Filing # 194379 oH POR AP OI M 8b 1 BSN ET PY Filed 06/18/21 Page 1 of 6 PagelD 150

IN THE CIRCUIT COURT OF THE
FIFTH JUDICIAL CIRCUIT, IN AND
FOR SUMTER COUNTY, FLORIDA

CASE NO.::
OQUEYPORN CHOMPOO CASALE,

Plaintiff,

GABRIELLE PENNINGTON MCCALL,
JONATHAN KELLY MCCALL, and
PROGRESSIVE AMERICAN INSURANCE
COMPANY,

Defendants.

 

COMPLAINT

COME NOW Plaintiffs, OUEYPORN CHOMPOO CASALE, by and through the
undersigned counsel and hereby sues Defendants, GABRIELLE PENNINGTON MCCALL,
JONATHAN KELLY MCCALL, and PROGRESSIVE AMERICAN INSURANCE

COMPANY (“PROGRESSIVE”) as follows:

1. This action for damages exceeds the $30,000.00 jurisdictional requirements of
this Court.
2. This Court has jurisdiction over the parties and subject matter of this action

in that:

(a) Defendants, GABRIELLE PENNINGTON MCCALL and JONATHAN
KELLY MCCALL, are residents of the State of Florida,

(b) Defendant, PROGRESSIVE, is an insurer doing business in Sumter

Electronically Filed Sumter Case # 2021CAQ00090AXMX 02/11/2021 05:24:11 PM
Case 5:21-cv-00326-JSM-PRL Document 1-7 Filed 06/18/21 Page 2 of 6 PagelD 151

County, Florida by issuing policies of insurance to the citizens of Sumter
County, Florida; and,

(c) The incident giving rise to the instant action occurred in Sumter
County, Florida.

FACTS COMMON TO ALL COUNTS
3. On or about May 13, 2020, Defendant, GABRIELLE PENNINGTON
MCCALL, operated a motor vehicle, more specifically a 1998 Acura Integra, on US 441, near
the intersection of NE 138TH LN, in Sumter County, Florida.
4. Defendant, JONATHAN KELLY MCCALL, was the owner of the 1998 Acura

Integra.

5. At that time and place, Defendant, GABRIELLE PENNINGTON MCCALL,
negligently operated and maintained the 1998 Acura Integra causing it to collide with the
motor vehicle being occupied by Plaintiff, OOEYPORN CHOMPOO CASALE, who suffered
injuries.

COUNT I

OQUEYPORN CHOMPOO CASALE’S
NEGLIGENCE CLAIM AGAINST GABRIELLE PENNINGTON MCCALL

6. Plaintiff realleges and incorporates herein by reference each and every
factual allegation as contained in Paragraphs | through 5 as if fully set forth herein.

7. Defendant, GABRIELLE PENNINGTON MCCALL, negligently operated or
maintained the 1998 Acura Integra causing it to impact the vehicle occupied by Plaintiff,

OUEYPORN CHOMPOO CASALE.
Case 5:21-cv-00326-JSM-PRL Document 1-7 Filed 06/18/21 Page 3 of 6 PagelD 152

8. As a direct and proximate result of the negligence of the Defendant,
GABRIELLE PENNINGTON MCCALL, Plaintiff, OUEYPORN CHOMPOO CASALE,
suffered significant bodily injury and resulting pain and suffering, impairment, disability,
disfigurement, mental anguish, loss of capacity for the enjoyment of life, expenses of
hospitalization, medical and nursing care and treatment, loss of earnings, and loss of ability
to earn money. The injuries to the Plaintiff are permanent and she will continue to suffer the
losses in the future.

WHEREFORE, Plaintiff, OUEYPORN CHOMPOO CASALE, demands judgment
for damages against Defendant, GABRIELLE PENNINGTON MCCALL, including costs of
this action, and further demands a trial by jury on all issues so triable, and for such other
relief as this Court deems just and proper.

COUNT II

QUEYPORN CHOMPOO CASALE’S
VICARIOUS NEGLIGENCE CLAIM AGAINST JONATHAN KELLY MCCALL

9. Plaintiff realleges and incorporates herein by reference each and every
factual allegation as contained in Paragraphs | through 8 as if fully set forth herein.

10. That by virtue of being the owner of the 1998 Acura Integra, Defendant,
JONATHAN KELLY MCCALL, is vicariously negligent to the same degree as Defendant,
GABRIELLE PENNINGTON MCCALL.

11. As a direct and proximate result of the vicarious negligence of the
Defendant, GABRIELLE PENNINGTON MCCALL, Plaintiff, OUEYPORN CASALE,
suffered significant bodily injury and resulting pain and suffering, impairment, disability,
disfigurement, mental anguish, loss of capacity for the enjoyment of life, expenses of

hospitalization, medical and nursing care and treatment, loss of earnings, and loss of ability to
Case 5:21-cv-00326-JSM-PRL Document 1-7 Filed 06/18/21 Page 4 of 6 PagelD 153

earn money. The injuries to the Plaintiff are permanent and she will continue to suffer the
losses in the future.

WHEREFORE, Plaintiff, OUEYPORN CHOMPOO CASALE, demands judgment for
damages against Defendant, JONATHAN KELLY MCCALL, including costs of this action,
and further demands a trial by jury on all issues so triable, and for such other relief as this Court

deems just and proper.

COUNT UT
PLAINTIFF, QUEYPORN CHOMPOO CASALE’S

CLAIM AGAINST DEFENDANT, PROGRESSIVE

 

 

12. ‘Plaintiff realleges and incorporates herein by reference each and every
factual allegation as contained in Paragraphs 1 through 11 as if fully set forth herein.

13. That prior to May 13, 2020, Defendant, PROGRESSIVE, issued an
insurance policy bearing Policy Number 202847022 to Carl Casale. Said Policy was in full
force and effect on the date of accident above, and provided coverage, under the
circumstances of this case, for damages due to bodily injury to Plaintiff, OUEYPORN
CHOMPOO CASALE, when said injury occurred as a driver of an “uninsured/underinsured
motor vehicle” as that term is defined in that policy, and in Florida Statutes Chapter 627,
or as it is otherwise defined by Florida Law. Plaintiff requested from Defendant,
PROGRESSIVE, pursuant to Florida Statutes, Section 627.4137, a copy of the policy which
existed at the time of the accident. Defendant, PROGRESSIVE, is in sole possession of the
policy and thus it is not attached to this complaint.

14. That Plaintiff, OUEYPORN CHOMPOO CASALE, is “insured” as that
term is used within the policy of insurance issued by Defendant, PROGRESSIVE, and by

virtue of Plaintiff's right to recover damages, and the lack of insurance to be recovered by the
Case 5:21-cv-00326-JSM-PRL Document 1-7 Filed 06/18/21 Page 5 of 6 PagelD 154

vehicle owned by Defendant, GABRIELLE PENNINGTON MCCALL, whose vehicle collided
with the vehicle, Plaintiff, OUEYPORN CHOMPOO CASALE, occupied, is entitled to the
uninsured motorist benefits provided by Defendant, PROGRESSIVE.

15. That Plaintiff, OUEYPORN CHOMPOO CASALE, has performed all
conditions precedent to entitle Plaintiff to recover under said policy, and to maintain this instant
action, but Defendant, PROGRESSIVE, refused to pay Plaintiff the full value of her claim.

16. Defendant, PROGRESSIVE, also issued an umbrella policy to CARL
CASALE, policy number FLU79574, which may provide benefits to Plaintiff in connection
with the incident on May 13, 2020 described herein, but has failed to pay Plaintiff any benefits
under said policy. Defendant, PROGRESSIVE, is in sole possession of the umbrella policy

and thus it is not attached to this complaint.

17. That as a direct and proximate result of the negligence of Defendant,
GABRIELLE PENNINGTON MCCALL, Plaintiff, OUEYPORN CHOMPOO CASALE,
sustained significant bodily injury, and resulting pain and suffering, disability, disfigurement,
mental anguish, loss of capacity for enjoyment of life, expense of hospitalization, medical and
nursing care and treatment, loss of earnings, and loss of ability to earn money. The losses
described herein are permanent and Plaintiff will suffer such losses in the future.

WHEREFORE, Plaintiff OJEYPORN CHOMPOO CASALE, demands judgment

for damages against Defendant, PROGRESSIVE, including costs of this action, and further
demands a trial by jury on all issues so triable, and for such other and further relief as this

Court deems just and proper.
Case 5:21-cv-00326-JSM-PRL Document 1-7 Filed 06/18/21 Page 6 of 6 PagelID 155

DEMAND FOR JURY TRIAL
Plaintiff, OUEYPORN CHOMPOO CASALE, demands a trial by jury on all issues.

RESPECTFULLY submitted this 11" day of February, 2021.

/S/ Tiffany M. Faddis

TIFFANY M. FADDIS, ESO.
Florida Bar No. 630667

Dan Newlin Injury Attorneys

7335 W. Sand Lake Road, Suite 300
Orlando, FL 32819

Phone/Fax: (407) 845-1756
Attorneys for Plaintiff

PRINCIPAL EMAIL ADDRESS:
Tfaddispleadings@newlinlaw.com
Personal Email Address:

(NOT for Service of Pleadings and Documents):
Tiffany.Faddis@newlinlaw.com
Collin. Pitney@newlinlaw.com

 
